—Appeal from a decision of the Workers’ Compensation Board, filed April 29, 1977, which affirmed the referee’s decision disallowing the claim upon the ground that the claimant did not sustain an accidental injury arising out of and in the course of employment and that there was no causal relationship between the claimant’s injuries and his work activities. The board found: "on the basis of the credible lay and medical testimony that the claimant did not sustain an accidental injury arising out of and in the course of employment and there is no causal relation between the myocardial infarction and his work activities.” There is substantial evidence to sustain the determination of the board. In addition, the refusal of the board to reconsider was not arbitrary, capricious or an abuse of discretion in that no new information was adduced to justify such action. Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.